Citation Nr: 0718184	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinea pedis, right foot.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis, left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1986 to June 
1999.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in February 2004. 

During the course of the current appeal, the RO has taken 
actions on certain other pending issues, none of which is now 
on appeal.

In part, as a result of these interim actions, service 
connection is also now in effect for herniated nucleus 
pulposus, L-5/S-1, with left leg radiculopathy, rated as 40 
percent disabling; mucous membrane disease with allergic 
rhinitis and headaches, rated as 30 percent disabling; 
degenerative joint disease of the right elbow, rated as 10 
percent disabling; peptic ulcer disease and esophagitis, 
rated as 10 percent disabling; eczema of both hands, rated as 
10 percent disabling; and degenerative joint disease of the 
left elbow and laceration scar of the right elbow, each rated 
as noncompensably disabling.

In June 2006, the Board remanded the case for additional 
development of the evidence to include additional clinical 
documentation and a VA examination.  The development was 
undertaken, a supplemental statement of the case (SSOC) was 
issued, and the case has been returned for final appellate 
review on the evidence now of record.


FINDINGS OF FACT

1.  The veteran's tinea pedis of both feet has historically 
been manifested by relatively continuous scaling, blisters, 
peeling and itching on the bottom and occasionally the top of 
his feet but has not otherwise involved an extensive or 
exposed area.

2.  With use of consistent topical antifungal and a brief 
trial of but without ongoing systemic (to include 
corticosteroid) treatment, the veteran's tinea pedis 
outbreaks are markedly reduced, now under good control and 
virtually asymptomatic.

3.  The service-connected skin condition of the feet was said 
at one time to involve as much as 75% of his feet, but does 
not: involve at least 5% of the entire body, or 5% of exposed 
areas; does not involve an area of 144 square inches or 929 
square centimeters or greater; result in scarring that is 
unstable is tender or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.


CONCLUSION OF LAW

The criteria for increased (compensable) evaluations for tine 
pedis of both feet are not met.  38 U.S.C.A. §§ 1155, 5103, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Code 
7806-7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for increased compensation for 
his bilateral tinea pedis in September 2003.  On several 
occasions, additional VA clinical records were obtained, and 
he was informed by letters in September and November 2003 as 
to what evidence was required, etc.  A VA examination was 
undertaken in December 2003.  A rating action by the VARO in 
February 2004 denied an increased (compensable) rating for 
his bilateral tinea pedis.  In correspondence from the RO in 
March 2004, he was informed of that decision and what had 
been considered, what was required for support of his claim, 
etc.

The veteran submitted additional commentary, and in a letter 
to the veteran in December 2003, he was informed of the 
provisions of the VCAA.  He was notified of what was 
required, what was of record, and what additional evidence 
was needed to substantiate his claims.  He filed his notice 
of disagreement in June 2004.  A statement of the case was 
issued in June 2004.  He filed his Substantive Appeal, on a 
VA Form 9, in August 2004.

The veterans submitted private treatment records, and 
additional VA clinical records were obtained.  An SSOC was 
issued in October 2004.  

In June 2006, the Board remanded the case, and fully informed 
the veteran as to what was required to support his claim, 
that an additional VA examination was required, how VA would 
assist, etc.  As noted therein, the Board was mindful of the 
recent Dingess case, supra, and additional notice was 
suggested, and was thereafter given.  

Since then, additional evidence has been acquired including 
VA examination.  An SSOC was issued and correspondence sent 
to the veteran relating to what was of record, etc.; and the 
case has been returned to the Board.

The Board finds that the content of the aggregate timely 
communications provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification with regard to his increased 
rating claim was not fully furnished prior to the initial 
adjudication, any defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs provided the veteran with additional time to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an increase in the disability rating is at issue, while 
everything must be viewed in the light of the relevant 
history, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) and also Peyton v. Derwinski, 1 Vet. App. 282, 
287(1991).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813.  
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See Dorland's Illustrated Medical Dictionary 
(28th ed. 1994) at 450.  The Rating Schedule noted that 
unless otherwise provided, rate DCs 7806 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Prior to August 30, 2002, under the "old" Diagnostic Code 
7806, a zero percent rating was warranted with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the revised version of DC 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective Aug. 30, 2002).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 (disfigurement of the head, 
face, or neck) provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Under DC 7813 (as in effect prior to Aug. 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to Aug. 30, 2002) a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under DC 7800 through DC 7805; or dermatitis under DC 7806; 
depending on the predominant disability.  67 Fed. Reg. 
49,590-99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of affected part.

Under DC 7806 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison v. Brown, 6 
Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The claims file contains earlier evidence from both VA and 
private examiners with regard to his foot dermatological 
condition for comparative purposes.

In a VA Form 21-4138 signed in July 2004, the veteran 
reported that his bilateral foot infection is manifested by 
continuous peeling, scaling and blisters on the toes, with 
constant pain, itching and blisters on the bottom as well as 
the top of both feet.  He noted that the condition would 
further increase in severity several times a year.  When the 
problems became worse, he not only used medications on his 
feet but on a daily basis.   

In the veteran's Substantive Appeal, he indicated that he had 
been treated regularly at the VA clinic and that the 
condition on both feet was rarely not in an exacerbated 
state.

A VA clinical notation in August 2004 was to the effect that 
the Trimcinclone cream had not been very effective against 
the skin infection on his feet and it was felt that he needed 
something stronger.  He had also been given a 14 day trial of 
oral Lamisil as well.  It was felt that about 75% of his feet 
had become involved.

A subsequent private evaluative dermatological report dated 
in September 2004 indicated that the veteran had erythema 
with maceration and scaling in the web spaces of his toes.  
There was also scaling on both feet with some "deep seated 
blisters".  The examiner described the lesions as being of a 
moderate severity with associated signs of dryness and 
scaliness.  Medications included Triaminicolone cream.  It 
was noted that the veteran had also been treated in the past 
for fungus infection on his feet as well.

In 2006, the Board remanded the case for development of the 
evidence.  His up-to-date VA and private treatment records 
were to be obtained and added to the claims file.  He was to 
be asked to clarify his work situation, if any, and 
documentation should be acquired (with his direction and 
permission) from those resources, as well, if possible, to 
reflect his how feet problems have impacted his ability to 
work.  He was then to be examined to determine the exact 
extent of his current bilateral dermatological problems 
involving all areas of his feet, to include all necessary 
testing.  Measurements and concise descriptions of overall 
and specific involvement were to be provided.  Colored 
unretouched photos of both feet, tops and bottoms, were to be 
taken and included in the file.  The examiner was to identify 
and quantify the frequency, duration, and outbreaks of skin 
disease exacerbations.  If when examined, the skin disorder 
was not at a stage identified by the veteran as one of his 
more disabling, the status at the time of the examination was 
to be compared to other evidence of record including the 
veteran's comments in that regard.  Clarification was to be 
undertaken as to the nature of current medications, topical 
or otherwise; and to include whether steroidal preparations 
have been used, to what extent and with what success, etc.

As a result of the remand, additional VA clinical record were 
obtained.  Included therein was a clinical report dated in 
September 2004 reflecting that he complained of a rash on his 
feet.  He had been placed on Lamisil and topical steroids 
which had seemed to work well.  Examination showed mild 
desquamation on the lateral aspect of the feet.  He also had 
signs of (unrelated) verruca vulgarae on other portions of 
his body.  

During the course of his VA care, he has also been found to 
have newly developed diabetes mellitus, and has been told to 
take prophylactic care of his feet and watch for any 
potential problems.  

On VA clinical follow-up for other conditions in May 2006, 
there was no foot edema and no sign of active dermatological 
infection of his feet, and skin examination was specifically 
identified as normal.

The veteran was scheduled for a comprehensive VA 
dermatological assessment in November and December 2006, the 
entire report from which is of record.  Also of record are 
colored unretouched photos of his feet from a number of 
angles.  The veteran reported that he had recurrent fungus on 
his feet.  At the present time, he was doing well.  His said 
his last outbreak had been 4 months previously at which time 
he used OTC topical Lamisil.  He said the Lamisil seemed to 
help considerably.  He had also been using Peroxide and 
Vaseline which helped to stop the scaling.  When he wore 
boots, this made his feet sore and he would develop blisters.  
He worked as a truck driver.  

On examination, his feet were clear, and the examiner 
specifically stated that there was no evidence of dermatitis 
at that time.  His toenails were clear and there was no sign 
of thickness or misshapen nails.  The diagnosis was tinea 
pedis by history, presently under complete remission.  The 
examiner suggested that he continued to treatment the 
condition with Lamisil cream.  He explained that although he 
had been asked for a rationale, there was none since the 
veteran's dermatology problems on both feet were presently in 
complete remission and controlled by the topical (Lamisil) 
medication.

In assessing the veteran's bilateral foot infection, the 
Board now has considerable clinical data from which to obtain 
clear-cut documentation of his condition throughout the 
pertinent period, to include whether at any given time it was 
active and less active.  In this regard, the aggregate 
clinical record now appears to reflect a competent landscape 
of clinical visits and examination options to include VA and 
private evidence of such potentially cyclical dermatological 
activity as required by Bowers and Ardison, supra.

The veteran has been seen at times when the foot fungus was 
active and at times when it was quiescent.  Even at its most 
active point, where a private examiner described it as 
involving 75% of his feet, it was not on an extensive surface 
vis-à-vis the remainder of his body, has never even remotely 
impacted 5% or so of his body, and is not on extensively 
exposed surfaces.  He has had blistering, itching and 
redness.  However, after trial use of a number of 
medications, including briefly oral Lamisil and steroids, it 
appears that with the use of topical antifungals, his foot 
disease is now under good control.  By his own count, he has 
an outbreak about once a quarter which is controllable with 
the current creams.

In fact, at the time of the special dermatological evaluation 
undertaken as a result of the Board's remand, there were no 
current symptoms at all to report.  His unrelated foot 
concerns including those related to diabetes are not part of 
his service connected disabilities.  

Similarly, although he has mentioned his hands, he has 
separate service connection for eczema of both hands for 
which he is otherwise being compensated.  And while he is now 
currently asymptomatic, even during his worst outbreaks 
during this time, the involvement and impairment was not 
consistently at such a level as to warrant a compensable 
rating under all applicable, pertinent schedular criteria, 
old or new.

Thus, the Board concludes that the preponderance of the 
evidence is against a compensable disability evaluation for 
the veteran's bilateral tinea pedis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A.§ 5107(b); Gilbert v.Derwinski, 
supra.   

In addition, according to 38 C.F.R. § 3.321(b)(1) (2006), 
ratings are to be based as far as practicable upon the 
average impairment of earning capacity.  However, in those 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The Board has been unable to 
identify an exceptional or unusual disability picture, and 
nothing of that nature has been identified or documented by 
the veteran or his representative. The record does not 
reflect that the veteran has been hospitalized for the 
treatment of his foot condition nor is there sufficient 
evidence of record reflecting that this foot condition has 
caused marked interference with employment.


ORDER

Increased (compensable) evaluations for tinea pedis of both 
feet are not warranted; the appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


